Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 7/12/2022 has been received and entered.  Claims 29 and 34 have been amended, claims 1-28, 30, 33, 40-41 have been cancelled.
Claims 29, 31, 32, 34-39 are pending.

Election/Restrictions
Applicant’s election without traverse of group III (original claim 29) in the reply filed on 8/10/2018 was acknowledged.  As noted previously, claims directed to the non-elected invention have been cancelled.
The amendments to the claims are consistent with the elected invention.
Claims 29, 31, 32, 34-41 are currently under examination as a system for providing a preventative health recommendation for a person.

Priority
This application claims benefit to several US provisional applications 62/215046, 62/215047, 62/215048, 62/215049 all filed 9/7/2015, and 62/243150 filed 10/19/2015, 62363776 filed 7/18/2016 and foreign application IN3484MUM2015 filed 9/11/2015.
In prosecution Applicants have indicated that a certified copy of the Indian application will be submitted.  In the instant amendment Applicants provide no comment regarding the priority, nor is certified copy of the Indian application as required by 37 CFR 1.55 has been filed in this response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
Claim 41 has been cancelled.

Claim 29, 31, 32, 34-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  
The amendments to the claims have addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29, 31-32, 34-39 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 29 has been amended and still is generally directed to a system for providing health recommendations for a person based on SNVs.  Claim 29 has been amended in the to make clear the input device is ‘configured to receive demographic data’ (also claim 34), and ‘a memory element’ is ‘configured to store a database’ of SNV information for the analysis steps, and that from the patient’s sample SNVs are identified and correlated to pathological conditions to determine the genetic risk factor and provide recommendations for the treatment of the patient.  In view of the amendments and the limitations of the claims, the guidance from the specification for a ‘system’ the details of the claimed steps appear to require a computer implemented method where a sequence/SNV data, physiologic data, and demographic data is inputted through the use of a DNA diagnostic chip, the SNV data is compared to a database containing SNV associated with recommendations specific to physiologic and demographic data, where the a risk factor is calculated and compared using a matrix to output recommendations for the person based on the detected SNV.  Dependent claims set forth the demographic is India, provides for a listing of specific conditions/diseases provides for how the genotyping is performed to produce the SNV information.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a product.  The claimed system implements the method of analyzing SNV information and associating it with recommendations related to conditions or diseases.
For step 2A of the 101 analysis, the judicial exception of the claims are the analysis steps implemented by the processor to provide recommendations.   The step of comparing SNVs and correlating it relative to risk scores with a database with existing information about SNVs are instructional steps.  The judicial exception is a set of instructions for analysis of sequence data representing SNVs and appear to fall into the category of mental process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, the claims simply recite and require one or more SNV and no necessary complexity or amount of data that is being analyzed, and the steps of the processor appear that they could be performed on paper or in one’s own mind.  The amendment for the use of the diagnostic chip and that the sample was ‘extracted from tissue, saliva, or blood of the person’ does not appear to be an active step, in particular since the claims are directed to a system; and in light of the guidance of the specification do not appear to physically alter the structure of the chip based on the source of the genetic material since the genome of all the cells of an individual would be the same.  With respect to providing a ‘matrix’ with one or more of the possible ‘risk SNVs’ and possible additional data, it is noted that the specification does not define the term matrix, and the claims do not set forth any specific steps on what is created and appears to encompass creating and/or reviewing a table that has SNV, demographic information, drug information and physiological data for a patient.  The final step of the claim has been amended in prosecution to recite ‘to provide the risk level’ simply outputting the information obtained from the analysis about the ‘risk level of the set of risk levels of the disease and the corresponding healthcare-related recommendations’.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims technically do not have an additional element in the claims nor that follows the judicial exception where the judicial exception is practically applied.  It is noted that newly added claim 33, recites several genotyping assays, however claim 29 simply requires receiving data and does not appear to require any active step of performing the assay and only indicates the source of the data.  This judicial exception requires steps recited at high level of generality and in view of the guidance of the specification are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  Further, there does not appear to be any evidence or secondary considerations that the claim as a whole provides for a system that as a whole represents an integrated practical application of the judicial exception as a system as a matrix does not appear to be complex and can be a simple table containing the recited information.
For step 2B of the 101 analysis, each of the independent claims recites additional elements of a chip, memory and processor and are found to be elements known and used for the steps of obtaining sequence data about SNVs.  Rosenthal et al (2013-of record) provide evidence that association of SNVs in genes can be analyzed in family pedigrees (newly added claims 40-41) and provide methods where phenotypic data was obtained and genotypic data was obtained using an Illumina array.  More generally, methods to detect SNV, and the general idea of associating or correlating a SNV with a specific disease state were known prior the filing of this application (see for example Pelham et al, 2015-of record).  As such, the additional elements appear to simply provide sequence data for further analysis or comparison to other known correlations.  In review of the guidance of the specification and evidence of record, the claims do not appear to provide for any additional element to consider under step 2B which provide for significantly more to the claim as a whole.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of SNV within sequence data.  While the instruction are stored on a medium and could be implemented on a computer/processor, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a SNV associated with a disease) to generate additional information for a recommendation is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to the claim amendments and to Applicants arguments
Noting the amendments to the claims for receiving and performing a genetic assay to detect SNVs, Applicants argue that the claims do not recite a judicial exception.  As provided in the specification the amendment to claim 29 now clearly recites that the diagnostic chip receives a genetic sample of a person, and that the assay is performed also providing guidance of the specification for the support of how a genotyping assay is performed.
In response, the amendments and claim limitations are acknowledged, however these additional elements were found to be known conventional steps for obtaining SNV information for an individual and for whole family pedigrees.  In view of the guidance of the specification and art of record, these steps and the use of an array appear to be known means of obtaining sequence information that must then be further analyzed and assessed.  The steps of analysis appear separate from the data gathering, and appear to be directed to an judicial exception contrary to applicants assertion the claims do not comprise a judicial exception.
Under Prong Two, Applicants argue that even if a judicial exception is identified, the abstract idea is integrated into a practical application.  Applicants note the guidance of the specification and argue that the use of genotyping for healthcare related recommendations for a disease provides significantly more and is an inventive step.
In response, it is unclear what steps or the claim as a whole provide for significantly more as argued by Applicants.  Review of the art of record for example Rosenthal et al. demonstrates that SNVs were known and used to analyze individuals, and that genotype and phenotypes of family pedigrees were used to determine a correlation related to an observed disease or condition present in a family. A review of the specification does not suggest that any new correlation has been identified, and newly added claims 40-41 appear to be directed to steps that attempt to provide the correlation.  Moreover, it is clear that the claims require existing data in the database which is used to analyze the data from a subject, and to provide the final correlation and relevant advice related to the disease and subject care.  There does not appear to be anything significantly more than comparing identified SNVs from a subject to that which are present in a database, and if present correlating the observed genotype and with a possible phenotype if present and medical advice relevant to the disease/phenotype all which appears to be provided by the art.
Applicant’s arguments have been fully considered, but not found persuasive.  As noted in the previous rejection and reviewed above for the amended claims, the claims do not require any specific amount or complexity of the data that is in the system or subject to the analysis where the patient data is correlated with a specific recommendation.  It would be acknowledged that the totality of information known about demographics, drugs, physiology, patient recommendations,…could be large, but this is not a requirement of the instant claims.  For example, the claims fairly encompass analyzing known alleles (SNVs/SNPs) that are associated with conditions or diseases such as those performed in pre-natal screens for CF or PKU.  Providing the information to the presence or absence of such and allele, and healthcare recommendations based on the presences or absences is not complex nor is astronomical amounts of information needed.  The claims are broad and simply require ‘one or more SNV-containing nucleic acid sequences’ (see requirement of database in claim 29), and comparing the SNV as a yes or no to information relating the SNV to a disease and/or recommended treatment of a patient, such as that known in the art.  The claims are not directed to identifying new SNVs, and the specification provides no specific guidance on ‘risk factor’ correlations beyond that would be apparent and enabled or described in the art.  The previous arguments that the method cannot be performed on a general purpose computer is inconsistent with the disclosure and evidence of record.  Initially, the types of computer tools contemplated for analyzing sequences for SNV are known programs (like BLAST) that are implemented on general purpose computers.  Importantly, the guidance of the specification does not teach that specialized computer implementation is required, nor does it provide any guidance on what it would be or how to create such a system if not a general purpose computer.  The examples provided in Applicants arguments are acknowledged, however given the breadth of the claims and general high level requirement of the steps and how they are performed, the arguments are not found persuasive and found inconsistent with the breath and requirements of the claims.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As noted previously, the closest art of record is Fung et al. who provide for the use of microarrays to determine SNVs in a subject and the correlation of informative SNVs to a condition and management of a condition were known at the time of filing, however the analysis performed is not the same as it does not require or teach ‘genetic risk factor’ or ‘weighted score’ as required of the instant claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/Primary Examiner, Art Unit 1631